Citation Nr: 1524276	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-16 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than July 27, 1992, for the grant of service connection for ischemic cardiomyopathy, with hypotension, status post pacemaker defibrillator implant and bypass graft surgery associated with herbicide exposure. 

2.  Entitlement to an initial rating in excess of 60 percent prior to January 12, 1998, for ischemic cardiomyopathy, with hypotension, status post pacemaker defibrillator implant and bypass graft surgery associated with herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reviewed the Veteran's claim pursuant to Nehmer v. United States Veterans' Administration, 712 F. Supp. 1404 (N.D. Cal. 1989), and granted service connection for ischemic cardiomyopathy, with hypotension, status post pacemaker defibrillator implant associated with herbicide exposure (ischemic cardiomyopathy) and assigned a 60 percent evaluation, effective July 27, 1992, and a 100 percent evaluation, effective January 12, 1998.  The Veteran filed a notice of disagreement with the effective date of service connection and the effective date of the assigned 100 percent rating in October 2011.  

A review of the Veterans Benefits Management System (VBMS) file reveals his Social Security Administration (SSA) records.  A review of the Veteran's Virtual VA claims file reveals a January 2014 Appellate Brief.  


FINDINGS OF FACT

1.  The Veteran's claim for a heart condition was received on July 27, 1992.  No prior correspondence can reasonably be construed as a claim for service connection for a heart condition.  

2.  Prior to January 12, 1998, the Veteran's ischemic cardiomyopathy was manifest by angina on moderate exertion.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 27, 1992, for the grant of service connection for ischemic cardiomyopathy are not met.  38 U.S.C.A. § 5110(a), 5107 (West 2014); 38 C.F.R. §§ 3.1(p), (r), 3.114(a), 3.151(a), 3.400(b)(2), 3.816(c)(2) (2014).

2.  Prior to January 12, 1998, the criteria for an initial rating of 100 percent for ischemic cardiomyopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.104, Diagnostic Codes 7005, 7020 (1997, 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In light of the Board's favorable decision to grant the full benefit sought on appeal in regards to the Veteran's claim for a higher initial rating for ischemic cardiomyopathy, a discussion of the Board's duties to notify and assist is not necessary for this issue.  

In regards to the Veteran's claim for an earlier effective date, these notice requirements were accomplished in a letter sent in November 2010, prior to the initial rating decision.  This letter included notice of the type of evidence necessary to establish an effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's Social Security Administration (SSA) records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for ischemic cardiomyopathy.  Specifically, the Veteran contends that the effective date should be May 13, 1987, the day of his first heart attack and that he filed a claim for heart disease in 1986 or 1987.  See May 2011 statement; see also October 2011 notice of disagreement.

The effective date of an award of disability compensation shall be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014). 

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the law administered by the VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, may be considered an informal claim. Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a).

With respect to claims governing effective dates for service connection for diseases presumed to have been caused by herbicide or Agent Orange exposure, VA has issued a special regulation to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is a Vietnam Veteran who has a covered herbicide disease; or a surviving spouse, child or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1).  A covered herbicide disease means a disease in which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne.  38 C.F.R. § 3.816(b)(2).  

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53, 202.  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  

If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date will be as follows: If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(1).  

If the class member's claim for compensation was pending before VA on May 3, 1989, or was received by the VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the presumptive disease, the effective date of the award will be the later of the date such claim was received by the VA or the date the disability otherwise arose, except as provided in paragraph (c)(3) of this section.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: the claimant application and other supporting statements may reasonably be viewed, under the same standards ordinarily governing compensation claims, as indicating an attempt to apply for the covered herbicide disability, or VA denied compensation during the applicable period for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2).  

If the class member's claim referred to in section (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  

In this case, the Veteran filed a claim for "heart" on July 27, 1992.  The Board acknowledges that the Veteran believes the effective date should be the day of his first heart attack in May 1987.  The Board also acknowledges that the Veteran contends he filed a claim for service connection for his heart in 1986 or 1987.  However, a careful review of the Veteran's VA claims folder reveals no indication that there was a pending claim of service connection prior to July 27, 1992, pursuant to which service connection could have been granted.  See Servello v. Derwinski, 3 Vet.App. 196, 198-200 (1992) (the Board must examine all communications that can be interpreted as a claim, formal or informal, for VA benefits).  While there may have been evidence that the Veteran had a heart disorder prior to July 27, 1992, this is not synonymous with filing a claim for service connection for a heart disorder.  See Brannon v. West, 12 Vet. App. 32, 35, (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . .").  Moreover, the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).  Rather, a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.  See 38 C.F.R. § 3.157(b)(1) (providing that medical records can serve as an informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established."); Pacheco v. Gibson, 27 Vet. App. 21 (2014).  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.  Id.  Moreover, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant.  Brokowski v. Shinseki, 23 Vet.App. 79, 85 (2009).  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 34 (1998).  As such, an effective date prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  Again, the controlling statute and regulation provide that the effective date for a grant of service connection will be the later of the date such claim was received by the VA or the date the disability otherwise arose.  38 C.F.R. § 3.816(c)(2).  Thus, the date of claim, July 27, 1992, is the earliest possible effective date for the grant of service connection for ischemic cardiopathy, and it is the appropriate effective date.  Id. 

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  See 38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  As there is no legal basis for assignment of an effective date earlier than July 27, 1992, the Board finds that an earlier effective date for the grant of service connection for ischemic cardiopathy is not warranted.  

Increased Rating

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2014).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's ischemic cardiomyopathy is evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7020 (2014), for cardiomyopathy.  

Section 4.104 was revised twice since July 27, 1992.  The first revision was effective January 12, 1998.  See 62 Fed. Reg. 65207 (December 11, 1997). The second revision was effective September 6, 2006.  See 71 Fed. Reg. 52457 (September 6, 2006).  The revision effective in 2006 did not alter the criteria applicable to the instant case.

The revision effective January 12, 1998, does not specify that it was to have a retroactive effect.  Accordingly, the Board will consider the pre-January 12, 1998, criteria and the January 12, 1998, revised criteria and apply the criteria most favorable to the Veteran, although if an award is warranted under the January 12, 1998 revision, the award cannot be effective prior to January 12, 1998.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to January 12, 1998, a 100 percent rating was warranted for arteriosclerotic heart disease (which includes ischemic heart disease) during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  A 100 percent rating was also after six months with chronic residual findings of congestive failure or angina on moderate exertion or more than sedentary employment precluded.  Id.

A 60 percent rating was warranted if, following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor was not feasible.  Id. 

Currently, the Veteran's ischemic cardiomyopathy is rated under Diagnostic Code 7020, for cardiomyopathy.  Under the revised criteria, a 60 percent evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  38 C.F.R. § 4.104, DC 7020.  

A 100 percent evaluation is warranted for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  38 C.F.R. § 4.104, Note (2).  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id.  

When evaluating disabilities of the cardiovascular system under diagnostic codes 7000-7007, 7011, and 7015-7020, whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases.  38 C.F.R. § 4.100 (2014).  Metabolic equivalent (METs) testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50% or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100% evaluation can be assigned on another basis.  Id.  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  Id.

Background

A December 1991 VA treatment record shows that the Veteran was noted as status post CABG in 1987 and was currently having recurrent chest pain.  The Veteran described the pain as tightness in the right chest and an uncomfortable feeling.  The Veteran also reported that he was easily fatigued.  The examiner diagnosed angina and fatigue, slow in onset.  

A June 1992 VA treatment record shows that the Veteran was treated for having recurrent monthly chest pain.  The examiner noted that the Veteran was able to do a moderate level of exertion.  Physical examination of the Veteran was noted as normal.  The examiner noted that the Veteran was having recurrence of angina.  

An August 1992 private treatment record shows that the Veteran reported mid sternum tightness that occurred during exertion and rest.  The Veteran denied syncope but reported dizziness and shortness of breath.  

A March 1997 VA examination reveals that the Veteran underwent diagnostic cardiac catherization and coronary arteriography which revealed, in pertinent part, an ejection fraction of 20 percent.  

An April 1997 VA treatment record shows that the Veteran had an ejection fraction of 20 percent.  The Veteran denied paroxysmal nocturnal dyspnea (PND), orthopnea, palpitations, and lightheadedness.  The examiner also noted that an electrocardiogram revealed prominent voltage consistent with left ventricular hypertrophy with diffuse ST-T wave abnormality.  

Analysis

Based on the above, the Board finds that prior to January 12, 1998; the Veteran's ischemic cardiomyopathy was manifest by angina on moderate exertion.  The Board finds the June 1992 VA treatment record to be particularly persuasive as the examiner noted that the Veteran was able to do a moderate level of exertion, and  the examiner noted that the Veteran was having recurrence of angina.  Also, the August 1992 VA treatment record showed the Veteran reported mid sternum chest pain during both exertion and rest.  Thus, the Board finds that prior to January 12, 1998, a 100 percent disability rating is warranted for the Veteran's service-connected ischemic cardiomyopathy.  



Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2014).  However, as the Board is granting a 100 percent schedular rating for the entire period on appeal, a discussion of entitlement to an extraschedular rating is not necessary.  

Finally, total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (2014).  The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Here, however, a 100 percent initial rating has been assigned.  The Board finds that further consideration of a TDIU for the period on appeal is not warranted.

      (CONTINUED ON NEXT PAGE)











ORDER

Entitlement to an effective date earlier than July 27, 1992, for the grant of service connection for ischemic cardiomyopathy is denied.

Entitlement to an initial rating of 100 percent for ischemic cardiomyopathy for the entire appeal period beginning July 27, 1992 is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


